Exhibit 99.3 Air Methods Corporation and Subsidiaries Pro Forma Financial Information (unaudited) On August 1, 2011, Air Methods Corporation (the Company) acquired 100% of the outstanding common stock of OF Air Holdings Corporation and its subsidiaries, including Omniflight Helicopters, Inc. (together, Omniflight), for a cash purchase price of $200 million, subject to final determination of working capital, as defined in the merger agreement, as of the closing date. The accompanying unaudited pro forma combined balance sheet presents the historical financial information of the Company as of June 30, 2011, as adjusted for the acquisition of Omniflight, as if the acquisition had occurred on June 30, 2011. The accompanying unaudited pro forma combined statements of income for the six months ended June 30, 2011, and the year ended December 31, 2010, combine the historical operations of the Company with the historical operations of Omniflight as if the transaction had occurred on January 1, 2010. Because Omniflight’s fiscal year-end was previously March 31, Omniflight’s historical statement of income for the year ended March 31, 2011, was combined with the Company’s statement of income for the year ended December 31, 2010, for purposes of the pro forma presentation for the year ended December 31, 2010. The accompanying unaudited pro forma combined statement of income for the six months ended June 30, 2011, combine the historical operations of the Company for the six months ended June 30, 2011 with the six months for Omniflight, including the three months ended March 31, 2011. These same three months are also included in the pro forma statement of income for the year ended December 31, 2010. The acquisition was accounted for under the acquisition method of accounting whereby the total estimated purchase price is allocated to the tangible and intangible assets acquired and liabilities assumed in connection with the acquisition based on their estimated fair values as of the effective date of the acquisition. The unaudited pro forma combined financial statements have been prepared by the Company’s management based upon the historical financial statements of the Company and Omniflight and preliminary estimates of fair values, which are subject to change pending a final analysis of the fair values and useful lives, as applicable. These pro forma statements may not be indicative of the results that actually would have occurred if the combination had been in effect on the dates indicated or which may be obtained in the future. The pro forma financial statements and notes thereto should be read in conjunction with the historical financial statements included in the Company’s previous filings with the Securities and Exchange Commission. 1 Air Methods Corporation and Subsidiaries Pro Forma Combined Balance Sheet As of June 30, 2011 (Amounts in thousands) (unaudited) Historical Air Methods Corporation OF Air Holdings Corporation Pro forma adjustments Pro forma combined (Restated) ASSETS Current Assets: Cash and cash equivalents $ - Current installments of notes receivable 4 - - 4 Receivables: Trade )(g) Other - ) Inventories, including work-in-process on medicalinteriors and products contracts (c) Costs in excess of billings - - Assets held for sale 43 - Deferred income taxes - )(l) - Prepaid and other current assets )(a) Total current assets ) Property and equipment: Land - - Flight and ground support equipment )(c) )(i) Buildings and other equipment )(c) Capital lease assets )(c) )(i) ) Less accumulated depreciation and amortization ) ) (c) ) Net property and equipment ) Notes and other receivables, less current installments - Goodwill (net) )(d) (e) Other intangible assets - )(d) (e) Other assets (b) Total assets $ (Continued) 2 Air Methods Corporation and Subsidiaries Pro Forma Combined Balance Sheet As of June 30, 2011 (Amounts in thousands) (unaudited) Historical Air Methods Corporation OF Air Holdings Corporation Pro forma adjustments Pro forma combined (Restated) LIABILITIES, PREFERRED STOCK, AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Notes payable $ - - Current installments of long-term debt )(a) (b) Current installments of obligations under capital leases )(i) )(k) Accounts payable - Other accrued liabilities )(a) )(g) (h) )(i) Due to third-party payors - - Accrued wages and compensated absences - Deferred income taxes - - Billings in excess of costs - - Deferred revenue )(g) Total current liabilities ) Long-term debt, less current installments - (b) Obligations under capital leases less current installments - (k) Deferred income taxes )(l) Other liabilities )(a) )(j) Total liabilities ) Preferred stock )(f) - Total stockholders' equity (deficit) ) (f) )(h) Total liabilities, preferred stock, and stockholders' equity (deficit) $ See accompanying notes to unaudited pro forma combined financial statements. 3 Air Methods Corporation and Subsidiaries Pro Forma Combined Statement of Income For the Six Months Ended June 30, 2011 (Amounts in thousands, except share and per share amounts) (unaudited) Historical Air Methods Corporation OF Air Holdings Corporation Pro forma adjustments Pro forma combined (Restated) Revenue: Flight revenue, net $ )(g) Medical interiors and products revenue - - Other - ) Operating expenses: Flight centers )(g) Aircraft operations )(i) Aircraft rental - )(i) Cost of medical interiors and products sold - - Depreciation and amortization )(c) )(d) (e) )(i) Loss (gain) on disposition of assets, net ) - General and administrative )(j) ) Operating income Other income (expense): Interest expense ) ) (a) ) )(b) 56 (i) 72 (k) Other, net 69 - Income (loss) before income taxes ) Income tax expense ) ) (l) ) Net income (loss) $ ) Basic income per common share $ Diluted income per common share $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to unaudited pro forma combined financial statements. 4 Air Methods Corporation and Subsidiaries Pro Forma Combined Statement of Income For the Year Ended December 31, 2010 (Amounts in thousands, except share and per share amounts) (unaudited) Historical Air Methods Corporation For the year ended December 31, 2010 OF Air Holdings Corporation For the year ended March 31, 2011 Pro forma adjustments Pro forma combined (Restated) Revenue: Flight revenue, net $ ) (g) Medical interiors and products revenue - - Other - ) Operating expenses: Flight centers ) (g) Aircraft operations ) (i) Aircraft rental - ) (i) Cost of medical interiors and products sold - - Depreciation and amortization ) (c) ) (d) (e) ) (i) Loss (gain) on disposition of assets, net ) ) - ) General and administrative ) (j) ) Operating income Other income (expense): Interest expense ) ) (a) ) ) (b) (i) (k) Other, net ) - Income (loss) before income taxes ) Income tax benefit (expense) ) ) (l) ) Net income (loss) $ ) Basic income per common share $ Diluted income per common share $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to unaudited pro forma combined financial statements. 5 Air Methods Corporation and Subsidiaries Notes to Pro Forma Combined Financial Statements (unaudited) Basis of Presentation The accompanying unaudited pro forma combined financial statements are presented to reflect the acquisition of Omniflight by the Company using the acquisition method of accounting whereby the total estimated purchase price is allocated to the tangible and intangible assets acquired and liabilities assumed in connection with the acquisition based on their estimated fair values as of the effective date of the acquisition. The accompanying unaudited pro forma combined balance sheet presents the historical financial information of the Company, as of June 30, 2011, as adjusted for the acquisition of Omniflight, as if the transaction had occurred on June 30, 2011. The accompanying unaudited pro forma combined statements of income for the six months ended June 30, 2011, and the year ended December 31, 2010, combine the historical operations of the Company with the historical operations of Omniflight as if the transaction had occurred on January 1, 2010. Certain reclassifications have been made to the historical Omniflight financial statement presentation to conform to the Company’s basis of presentation. These pro forma statements may not be indicative of the results that actually would have occurred if the combination had been in effect on the dates indicated or which may be obtained in the future. The Company recorded approximately $250,000 in transaction costs related to the acquisition of Omniflight in its historical statement of income for the six months ended June 30, 2011, included in this pro forma presentation. In the year ending December 31, 2011, the Company expects to incur the following nonrecurring expenses relating to the acquisition and integration of Omniflight into the Company’s operations: approximately $1.1 million in additional transaction costs, $1.4 million in stay bonuses and severance for Omniflight employees, and $2.8 million related to the consolidation of Omniflight’s Part 135 Air Carrier Certificate into the Company’s certificate. These nonrecurring charges are not included in pro forma income statements included in this document. Restatement – Accounting for Leases The Company has restated most of its operating leases related to aircraft in its fleet that should have been classified as capital leases based upon certain provisions included in the aircraft lease agreements. Specifically, the leases have certain default clauses, including material adverse change, cross-default provisions and other provisions which are not objectively determinable or do not represent pre-defined criteria at the inception of the lease. As a result, the maximum consideration the Company could be required to pay the lessor in the event of a default is included in the lease payments for lease classification purposes at the inception of the lease. For these leases, the maximum consideration usually approximates or exceeds the cost of the aircraft at the inception of the lease and, when included in minimum lease payments for purposes of applying ASC 840-10-25-1(d) (i.e., the 90% test), results in capital lease classification, in accordance with the guidance for default covenants related to non-performance as discussed in ASC 840-10-25-14. The Company has made an accounting policy election to exclude the maximum consideration it could be required to pay the lessor in the event of default from the calculation of the present value of the minimum lease payments in measuring the capital lease asset and related obligation, since there is no likely scenario whereby an aircraft lessor would require the Company to pay the full stipulated loss value in the event of a non-performance-related default, and, therefore, this maximum consideration has a remote probability of payment. 6 Air Methods Corporation and Subsidiaries Notes to Pro Forma Combined Financial Statements, continued (unaudited) Restatement – Accounting for Leases, continued As a result of the restatement, the Company has recorded additional capital lease assets and related capital lease obligations on the consolidated balance sheets. The impact of deferred rent and unfavorable lease liability related to the acquisition of CJ System Aviation Group, Inc., (CJ) in 2007 was also reversed from other assets, other accrued liabilities, and other liabilities. Goodwill associated with the acquisition of CJ was revised to reflect capital lease classification and appropriate fair value measurement of CJ leases as of the acquisition date. The Company also adjusted its deferred income tax liability to take into account the temporary differences created to reflect the capital lease obligations and assets for financial reporting purposes. Lease payments related to these aircraft are now recognized as principal reductions in the capital lease obligations and interest expense, rather than as aircraft rental expense. The consolidated statements of income also include depreciation on the capital lease assets over the terms of the respective leases. Rental expense related to the few remaining aircraft operating leases has now been combined into aircraft operations in the consolidated statements of income, due to immateriality. Fiscal Periods Presented Prior to the acquisition, Omniflight’s fiscal year-end was March 31. In the accompanying unaudited pro forma combined statement of income for the year ended December 31, 2010, Omniflight’s historical statement of income for the year ended March 31, 2011, was combined with the Company’s statement of income for the year ended December 31, 2010. The unaudited pro forma combined statement of income for the six months ended June 30, 2011, includes the three months ended March 31, 2011, for Omniflight. These same three months are also included in the pro forma statement of income for the year ended December 31, 2010. Summarized operating information about the duplicated quarter is as follows: Revenue $ Expenses Net loss ) Pro Forma Adjustments The unaudited pro forma combined financial statements reflect the following adjustments: (a) Record the retirement or settlement of Omniflight’s outstanding debt and related accrued interest and debt origination costs at the date of the acquisition. Eliminate related interest expense. (b) Record the issuance of $200 million term loan under the Company’s Amended and Restated Revolving Credit, Term Loan and Security Agreement to finance the acquisition. Record related loan origination fees and interest expense. The Amended Credit Facility is secured by substantially all of the Company’s accounts receivable, inventory, equipment and general intangibles and bears interest at a variable interest rate, estimated to be 2.4% for all periods presented. 7 Air Methods Corporation and Subsidiaries Notes to Pro Forma Combined Financial Statements, continued (unaudited) Pro Forma Adjustments, continued (c) Reduce Omniflight's net property and equipment balance by $12.8 million to conform Omniflight's method of accounting for airframe and engine overhauls to the Company's. Omniflight had previously capitalized such expenditures, while the Company expenses amounts as incurred. The Company plans to part out certain acquired aircraft, and the net asset balance for aircraft has been adjusted by $1.9 million for differences in the resulting asset values. Fixed assets and spare parts inventory have been recorded at fair value based on aircraft bluebook values and current vendor price lists; the valuation is considered preliminary pending final inventory counts and review of airworthiness documentation. The Company also eliminated Omniflight's historical accumulated depreciation balance of $66.9 million. Related depreciation expense was adjusted based on estimated fair value and average remaining useful life of 6.5 years for owned aircraft. (d) Eliminate Omniflight goodwill and other intangible asset balances as of June 30, 2011, and related historical amortization expense. (e) Record estimated goodwill and other intangible assets and related amortization expense. Fair value and estimated useful life of other intangible assets are based on preliminary estimates and are subject to review and finalization by the Company’s management. Other intangible assets are amortized on a straight-line basis over a thirteen-year life. (f) Eliminate Omniflight’s preferred stock and equity balances as of June 30, 2011. (g) Eliminate the impact of certain transactions which occurred between the Company and Omniflight prior to acquisition, including intercompany receivable and payable balances. (h) Record transaction costs, net of tax effect, incurred by the Company in relation to the acquisition of Omniflight. (i) Eliminate certain assets and liabilities retained by the sellers of Omniflight and not included in the acquisition in accordance with the merger agreement. (j) Eliminate management fees due to the sellers accrued by Omniflight prior to the acquisition. (k) Adjust capital lease obligations to fair value based on estimated current market interest rates. Omniflight classified all capital lease obligations as short-term as of June 30, 2011, because of certain default provisions contained in other debt agreements which did not allow for capital leases. Because all of these debt agreements were paid or settled at the acquisition date, the capital lease obligations are classified as short-term and long-term in accordance with scheduled payment terms in the accompanying pro forma presentation. (l) Record estimated income tax provision using a 39% effective corporate tax rate. Since the acquisition was accounted for as a stock acquisition, deferred tax assets and liabilities were adjusted to reflect the pro forma changes in net book value. The valuation allowance previously recorded by Omniflight was also reversed since the Company expects to benefit from the use of all deferred tax assets. 8
